Citation Nr: 1002751	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

Of record is a DD Form 214 showing that the Veteran was 
ordered to active duty from June 2006 to September 2007.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2008, a 
statement of the case was issued in June 2008, and a 
substantive appeal was received in July 2008.  

FINDING OF FACT

Degenerative disc disease and wedge compression deformity of 
the lumbar spine are causally related to the Veteran's active 
duty service.


CONCLUSION OF LAW

Degenerative disc disease and wedge compression deformity of 
the lumbar spine were incurred in active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
low back disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Serviced treatment records showed complaints of low back pain 
for three weeks in October 2006.  In an August 2007 report of 
medical assessment prior to discharge, the Veteran reported 
lower back pain and indicated intent to file a claim with the 
VA.  He filed a claim in September 2007.  

The Veteran was afforded a VA fee-based examination in 
October 2007.  Examination and x-ray of the lumbar spine was 
normal.  The examiner found no objective pathology to render 
a diagnosis.   

However, a February 2008 VA MRI showed wedge compression 
deformity, age indeterminate, at L1-2; degenerative disc 
disease at L4-5 and L5-S1; no central canal or foraminal 
narrowing; minimal lateral recess effacement at L4-5; and 
small annular tears.  A follow up March 2008 letter to the 
Veteran from the VA Medical Center referenced the MRI and 
indicated that these findings may be the cause of his back 
pain.  

In a January 2008 statement, his notice of disagreement and 
substantive appeal, the Veteran indicated that he had chronic 
lower back pain that had continued since stationed in 
Afghanistan.  

After reviewing the totality of the evidence, and resolving 
the benefit of the doubt in favor of the Veteran, the Board 
finds that service connection for degenerative disc disease 
and wedge compression deformity of the lumbar spine is 
warranted.  Service treatment records clearly showed that the 
Veteran presented with low back pain in October 2006.  A 
February 2008 VA MRI, which was within five months of the 
Veteran's discharge from service, showed that the Veteran 
suffered from degenerative disc disease and wedge compression 
deformity of the lumbar spine.  
 
The Veteran has credibly reported that he has had chronic low 
back pain since service.  Lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Citing Buchanan and Jandreau, the Federal 
Circuit recently reiterated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Here, the Veteran is competent to say that he 
experienced symptoms while in service.  He is also competent 
to report a continuity of symptoms since service.

In conclusion, for the reasons set forth above and when 
resolving the benefit of the doubt in favor of the Veteran, 
service connection for degenerative disc disease and wedge 
compression deformity of the lumbar spine is warranted.  See 
38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in September 2007, the Veteran was furnished notice of 
the manner of assigning a disability evaluation and an 
effective date.  He will have the opportunity to initiate an 
appeal from these "downstream" issues if he disagrees with 
the determinations which will be made by the RO in giving 
effect to the Board's grant of service connection.


ORDER

Service connection for degenerative disc disease and wedge 
compression deformity of the lumbar spine is warranted.  The 
appeal is granted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


